TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00513-CV


William Dale Tyree, Appellant

v.

Allstate Property and Casualty Insurance and Royce Lee, Appellees




FROM THE DISTRICT COURT OF BASTROP COUNTY, 423RD JUDICIAL DISTRICT
NO. 423-001, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant William Dale Tyree filed his notice of appeal on September 3, 2009, and
an affidavit of indigency on September 23, 2009.  On October 5, 2009, this Court was informed that,
after a hearing, Tyree was found not to be indigent.  On October 7, 2009, the district court clerk and
the court reporter notified Tyree that he would have to pay or make arrangements to pay for the
clerk's record and the reporter's record.  On November 9, 2009, this Court sent Tyree notice
informing him that if he did not pay for the record or submit a status report by November 19, 2009,
his appeal would be dismissed for want of prosecution.  A second overdue record notice and request
for status report was sent on December 15, 2009.  To date, Tyree has not responded to any notice
from this Court or made arrangements to pay for the record.  Accordingly, we dismiss his appeal for
want of prosecution.  See Tex. R. App. P. 37.3(b), 42.3(b).




  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed:   January 29, 2010